DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
Response to Arguments
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/04/2021 has been entered.
Applicant’s arguments in the remarks filed on 05/10/2021 with respect to rejections of claims 1-4, 6-8, 10-13, 15-17 and 19-20 under 35 U.S.C. § 103 have been considered, but are moot in view of the new ground(s) of rejection. 
Applicant’s arguments in the remarks filed on 05/10/2021 with respect to rejections of claims 1-4, 6-8, 10-13, 15-17 and 19-20 under nonstatutory double patenting have been considered, and with the Terminal Disclaimer has been approved to obviate the nonstatutory double patenting rejection to US Patent 9,578,603, the nonstatutory double patenting rejections of claims 1-4, 6-8, 10-13, 15-17 and 19-20 have been withdrawn. 
1-4, 6-8, 10-13, 15-17 and 19-20 are pending in this application, of which claims 1, 7, 10, 16, and 19-20 are independent claims. Claims 5, 9, 14 and 18 have been cancelled by the Applicant.
Claim Rejections - 35 USC § 103
NOTICE: In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negative by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
NOTICE: This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 1-2, 7-8, 10-11, 16-17 and 19-20 are rejected under 35 U.S.C. §103(a) as being unpatentable over Park et al. (US 2013/0094384, hereinafter “Park”) in view of Ko et al. (US 2011/0064159, hereinafter “Ko-159”) and further in view of Ko et al. (US Pub. 2010/0254471, hereinafter “Ko-471”.
Regarding claims 1, 10 and 19, Park discloses a communication device {Park: Fig. 8: [0371]-[0374]: terminal 820 in communication with BS 810}, comprising: a non-transitory memory having processor-executable instructions stored thereon {Memory 822}; and one or more processors in communication with the non-transitory memory {controller 821 coupled to memory 822}; wherein the processor-executable instructions, when executed by the one or more processors {Park: Fig. 8: [0373]-[0374]: memory 822 storing executable instructions and application software to operate the communication device}, facilitate: 
receiving configuration information from another communication device, wherein the configuration information comprises reference signal port information and reference signal power information {Park: [0012]-[0013]: [0025]; Fig. 3: [0120]-[0130]: terminal 820 receives CSI-RS configuration including at least number of CSI-RS ports and configuration information (1) and (2) and CSI-RS configuration information including non-zero power configuration for CSI-RS}, and wherein the configuration information further comprises first identification information indicating that the reference signal port information is to be used for channel state information measurement {Park: [0015]-[0017]; Fig. 3: [0194]-[0202]: UE receiving specific CSI-RS port mapping information for performing channel state measurement} or second identification information indicating that the reference signal port information is to be used for reference signal receiving power (RSRP) measurement  {Park: [0018]-[0021]; [0226]-[0232]; [0240]: a CSI-RSRP configuration signal is transmit to terminal such that RSRP of reference signal port can be measured};
determining an antenna port to be measured based on the reference signal port information {Park: [0015]-[0017]; Fig. 3: [0194]-[0202]: channel state information of reference signal is measured based on port information from CSI-RS configuration signal sent from the base station};
performing, by the communication device, a measurement based on whether the first indication information field is received or the second indication information field is received in the configuration information {Park: [0015]-[0021]; Fig. 3: [0194]-[0202]; Claims 5-6: terminal feedbacks CSI for RS based on CSI-RS configuration with node ID cell ID, antenna port, etc. information. Park: [0018]-[0021]; [0226]-[0232]; [0240]: when CSI-RSRP is received the RSRP is measured and feedback to the specific node information.}, wherein: 
in response to the first identification information being received in the configuration information, measuring channel state information on the determined antenna port {Park: [0015]-[0017]; [0194]-[0202]; Claims 5-6: based on different set of CSI-RS sequence; the terminal providing measurement and feedback for channel state information reference signal (CSI-RS)}; and
{Park: [0018]-[0021]; [0226]-[0232]; [0240]; Claim 7: based on different set of CSI-RS sequence, the terminal providing measurement and feedback for reference signal received power (RSRP). Park: [0018]-[0021]; [0226]-[0232]; [0240]: when CSI-RSRP configuration signal is received at terminal, the RSRP of reference signal port can be measured},
However, Park fails to disclose wherein the reference signal port information comprises a subset selection indication of a set of measurement indications of antenna ports, and wherein the reference signal power information comprises a difference between a transmitting power of the CSI-RS and a transmitting power of a common reference signal.
Ko-159 discloses wherein the reference signal port information comprises a subset selection indication of a set of measurement indications of antenna ports {Ko-159: Figs. 3; [0019]-[0021]; [0023]; [0025]-[0026]; [0029]: Figs. 6-8: [0128]; [0137]; [0143]: port of transmission layer can be switched on/off based on DCI configuration transmitted from the base station to turn on/off port that matches transmission}. 
Sharing the same  field of endeavor in providing reference signal port configuration in data transmission; As a result, it would have been obvious to one having ordinary skill in the art, having the teachings of Ko-159  and Park before him at the time the invention was made to add new data indicator for antenna Ko-159 to Park, as with the new data indicator embedded in the DCI message, park can therefore control the switching between the channel state information measurement and antenna port reference signal received power measurement to optimize the effectiveness and reliability in transmitting downlink configuration in multiple standards of the wireless communication environment {Ko-159: [0016]-[0018]}.
However, Park and Ko-159 fail to disclose wherein the reference signal power information comprises a difference between a transmitting power of the CSI-RS and a transmitting power of a common reference signal.
Ko-471 discloses wherein the reference signal power information comprises a difference between a transmitting power of the CSI-RS and a transmitting power of a common reference signal {Ko-471: [0169]; Fig. 24: [0153]-[0159]; [0169]: transmitting power of CSI-RS and CRS can be differentiated using the power ratio ‘ρc’ indicated in the CSI-power information (See equation 9). (See Ko-471: Fig. 16: [0109]-[0115]: UE specific and cell-specific Tx power for CSI-RS and CRS are transmitted from BS to UE)}.
Similar to Park, Ko-471 shares the same field of endeavor in providing configuration and control for reference signal transmission; As a result, it would have been obvious to one having ordinary skill in the art, having the teachings of Ko-471 and Park before him at the time the invention was made to add UE-specific and  cell-specific for control transmit power of the reference signal as taught by Ko-471 to Park, as with the separate control of transmit power of the Park can therefore control the transmission power level of each OFDM symbol to optimize the inter-cell interference for each user equipment to compensate for UE located at different locations of the cell including the UE at the cell edge {Ko-471: [0009]-[0010]}.
Regarding Claims 2 and 11, Park, Ko-159 and Ko-471 disclose the communication device according to claim 1/10, wherein the configuration information is received through dynamic signaling or high-layer signaling {Park: [0105]; [0121]-[0122]: CSI-RS configuration is transmitted via higher layer signaling}.
Regarding Claims 7, 16 and 20, Park discloses a communication device {Park: Fig. 8: [0369]-[0371]: BS 810 in communication with terminal 820}, comprising:
a non-transitory memory having processor-executable instructions stored thereon {Park: Fig. 8: [0369]-[0371]: BS 810 including memory 812}; and one or more processors in communication with the non-transitory memory {Park: Fig. 8: [0369]-[0371]: controller 811 coupled to memory 812}; wherein the processor-executable instructions, when executed by the one or more processors {Park: Fig. 8: [0373]-[0374]: memory 822 storing executable instructions and application software to operate the communication device}, facilitate:
generating configuration information, wherein the configuration information comprises reference signal port information and reference signal power information {Park: [0012]-[0013]: [0025]; Fig. 3: [0120]-[0130]: terminal 820 receives CSI-RS configuration including at least number of CSI-RS ports and configuration information (1) and (2) and CSI-RS configuration information including non-zero power configuration for CSI-RS}, wherein in response to the communication device determining channel state information measurement is to be performed, the configuration information further comprises first identification information indicating that the reference signal port information is to be used for the channel state information measurement {Park: [0015]-[0017]; Fig. 3: [0194]-[0202]; Claims 5-6: BS transmits specific CSI-RS configuration information including specific port mapping for performing channel state measurement. Based on different set of CSI-RS sequence; the terminal providing measurement and feedback for channel state information reference signal (CSI-RS)}, and wherein in response to the communication device determining reference signal receiving power (RSRP) measurement is to be performed, the configuration information further comprises second identification information indicating that the reference signal port information is to be used for the RSRP measurement {Park: [0018]-[0021]; [0226]-[0232]; [0240]; Claim 7: based on different set of CSI-RS sequence, the terminal providing measurement and feedback for reference signal received power (RSRP). Park: [0018]-[0021]; [0226]-[0232]; [0240]: when CSI-RSRP configuration signal is received at terminal, the RSRP of reference signal port can be measured}; and
sending the configuration information to another communication device {Park: Fig. 3: [0120]-[0130]: BS transmits CSI-RS configuration including at least number of CSI-RS ports and configuration information (items (1) and (2)), 
However, Park fails to disclose wherein the reference signal port information comprises a subset selection indication of a set of measurement indications of antenna ports, and wherein the reference signal power information comprises a difference between a transmitting power of a channel state information reference signal (CSI-RS) and a transmitting power of a common reference signal.
Ko-159 discloses wherein the reference signal port information comprises a subset selection indication of a set of measurement indications of antenna ports {Ko-159: Figs. 3; [0019]-[0021]; [0023]; [0025]-[0026]; [0029]: Figs. 6-8: [0128]; [0137]; [0143]: port of transmission layer can be switched on/off based on DCI configuration transmitted from the base station to turn on/off port that matches transmission}. 
Sharing the same  field of endeavor in providing reference signal port configuration in data transmission; As a result, it would have been obvious to one having ordinary skill in the art, having the teachings of Ko-159  and Park before him at the time the invention was made to add new data indicator for antenna port switching as taught by Ko-159 to Park, as with the new data indicator embedded in the DCI message, park can therefore control the switching between the channel state information measurement and antenna port reference signal received power measurement to optimize the effectiveness and reliability in transmitting downlink configuration in multiple standards of the wireless  {Ko-159: [0016]-[0018]}.
However, Park and Ko-159 fail to disclose wherein the reference signal power information comprises a difference between a transmitting power of the CSI-RS and a transmitting power of a common reference signal.
Ko-471 discloses wherein the reference signal power information comprises a difference between a transmitting power of the CSI-RS and a transmitting power of a common reference signal {Ko-471: [0169]; Fig. 24: [0153]-[0159]; [0169]: transmitting power of CSI-RS and CRS can be differentiated using the power ratio ‘ρc’ indicated in the CSI-power information (See equation 9). (See Ko-471: Fig. 16: [0109]-[0115]: UE specific and cell-specific Tx power for CSI-RS and CRS are transmitted from BS to UE)}.
Similar to Park, Ko-471 shares the same field of endeavor in providing configuration and control for reference signal transmission; As a result, it would have been obvious to one having ordinary skill in the art, having the teachings of Ko-471 and Park before him at the time the invention was made to add UE-specific and  cell-specific for control transmit power of the reference signal as taught by Ko-471 to Park, as with the separate control of transmit power of the CSI-RS and CRS, Park can therefore control the transmission power level of each OFDM symbol to optimize the inter-cell interference for each user equipment to compensate for UE located at different locations of the cell including the UE at the cell edge {Ko-471: [0009]-[0010]}.
8 and 17, Park, Ko-159 and Ko-471 disclose the communication device according to claim 16, wherein the configuration information is sent through dynamic signaling or high-layer signaling {Park: [0105]; [0121]-[0122]: CSI-RS configuration is transmitted via higher layer signaling. Ko-471: Fig. 16: [0111]; [0113]}.
Claims 3-4, 6, 12-13 and 15 are rejected under 35 U.S.C. 103(a) as being unpatentable over “Park” in view of “Ko-159” and further in view of Shin et al. (US Pub. 2011/0038271, hereinafter “Shin”).
Regarding Claims 3 and 12, Park, Ko-159 and Ko-471 disclose the method and the communication device according to claim 1/10;
However, Park, Ko-159 and Ko-471 fail to disclose wherein processor-executable instructions, when executed by the one or more processors, further facilitate: determining a path loss according to the measured RSRP and the reference signal power information.
Shin discloses wherein processor-executable instructions, when executed by the one or more processors, further facilitate: determining a path loss according to the measured RSRP and the reference signal power information {Shin: [0043]-[0045]: equations (7) and (8): UL pathloss of the UE is determined based on reference signal (RS) power and reference signal received power (RSRP)}.
Sharing the same field of endeavor in providing configuration and settings for the terminal uplink transmission; As a result, it would have been obvious to one having ordinary skill in the art, having the teachings of Shin and Park before Shin to Park, as with the CSI-RS pathloss calculation, Park mobile device can therefore determine the measurement and feedback of the channel state information or the reference signal received power of the CSI-RS to improve the operation of the complex uplink configuration of multi-carrier communication system {Shin: [0004]}.
Regarding Claims 4 and 13, Park, Ko-159, Ko-471 and Shin disclose the communication device according to claim 12, wherein determining the path loss comprises subtracting the measured RSRP from the transmitting power of the CSI-RS to determine a path loss value {Shin: [0043]-[0045]; Equations (7) and (8): UE pathloss is determined by subtracting the reference signal received power (RSRP) from the reference signal (RS) power}.
Regarding Claims 6 and 15, Park, Ko-159, Ko-471 and Shin disclose the method and the communication device according to claim 3/12, wherein determining the path loss comprises subtracting the measured RSRP from a sum of the transmitting power of the common reference signal and the difference between the transmitting power of the CSI-RS and the transmitting power of the common reference signal to determine a path loss value {Shin: [0043]-[0045]; Equations (7) and (8): CRS is a common or specific reference signal. Pathloss PL is calculated by subtracting RSRP from the sum of reference signal transmitted power. Measured pathloss using averaging or filtering technique is well known (See Shin: [0049]-[0051])}.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Jen et al. (US Pub. 2010/0323720) teaches a method of handling positioning measurement and transmitting reference signal related to positioning measurement.
Blankenship et al. (US Pub. 2013/0003604) teaches method of transmitting extended.
Sumasu et al. (US Pub. 2013/0028217) teaches method of wireless communication capable of reducing distortion and interference with CSI-RS.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL P TRAN whose telephone number is 571-270-1944 (FAX. 571-270-2944).  The examiner can normally be reached on Mon-Fri 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, YUWEN PAN can be reached on 571-272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/YUWEN PAN/Supervisory Patent Examiner, Art Unit 2649                                                                                                                                                                                                        
/PAUL P TRAN/
Examiner, Art Unit 2649

June 16, 2021